Citation Nr: 0936523	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
colon injury, claimed as secondary to surgery performed at 
the Nashville VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  This case has been advanced on the 
Board's docket.

The Veteran presented testimony at a Decision Review Officer 
(DRO) hearing in April 2007.  A transcript of the hearing is 
associated with the claims folder.


FINDING OF FACT

The evidence does not reflect additional colon disability as 
a result of the July 2004 procedure performed at the 
Nashville VAMC.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
colon injury, claimed as secondary to surgery performed at 
the Nashville VAMC, have not been met. 38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.358(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by an 
October 2004 letter.  In addition, following that letter, the 
July 2006 statement of the case and May 2007 supplemental 
statement of the case were issued, each of which provided the 
Veteran an additional 60 days to submit more evidence.  The 
Veteran was informed of the law and regulations governing the 
assignment of disability ratings and effective dates in a 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with the claims folder.  Neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the Board acknowledges the Veteran's representative's 
assertion that the RO failed to request medical quality 
assurance records from the Nashville VAMC where the Veteran 
received the medical procedure at issue.  However, as will be 
discussed in the following decision, while the record reveals 
that the Veteran experienced gastrointestinal (GI) bleeding 
following a July 2004 colonoscopy with polypectomy, this 
condition resolved prior to his October 2004 claim, and 
subsequent records do not reflect any further GI bleeding or 
additional colon disability.  Thus, the Board finds that a 
remand to obtain quality assurance records related to the 
July 2004 procedure is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  For these same reasons, the Board finds that 
while the Veteran has not been accorded a VA examination 
pertinent to his claim on appeal, a remand for such is not 
necessary.

Analysis

A Veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008).

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination, and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. 
§ 3.361(c) (1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2008).  Additional disability or death caused by a Veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's, informed consent. 38 C.F.R. § 3.361(d)(1) 
(2008).

VA treatment records reflect that the Veteran underwent a 
colonoscopy at the Nashville VAMC in July 2004.  At that 
time, polyps were identified and removed without 
complication.  The diagnosis was, in pertinent part, colon 
polyps.  

Subsequent VA treatment records reveal that the Veteran 
presented to the emergency room in August 2004, a few days 
after the July procedure, with complaints of bloody stools.  
The bleeding was identified as being secondary to a leaking 
ileocolonic anastomosis at the polypectomy site.  An 
emergency colonoscopy was performed and the leak was 
repaired.  The Veteran was discharged two days later.  The 
same day of discharge, the Veteran returned to the emergency 
room with renewed bleeding.  Upon re-admission, he was 
monitored and demonstrated only scant blood in his stools 
that night and none the following day when he was discharged.

The record is absent for any further complaints of 
gastrointestinal bleeding, with an October 2004 VA treatment 
report reflecting a continued diagnosis of colon polyps but 
that the Veteran was doing well.
Based on these findings, the Board must conclude that the 
July 2004 colonoscopy with polypectomy did not result in 
additional disability to the Veteran.  Although he 
experienced episodes of bleeding shortly after that 
procedure, the evidence reflects that this condition resolved 
prior to his October 2004 claim.  Indeed, at his April 2007 
DRO hearing, the Veteran stated that he had no further 
problems after the August 2004 bleeding, and while subsequent 
records reflect continued colon polyps, this condition was 
present prior to the July 2004 procedure.  

Certainly, the Board sympathizes with the discomfort the 
Veteran experienced in connection with the July 2004 colon 
procedure, but in the absence of evidence showing additional 
disability as a result of that procedure, entitlement to 
compensation under 38 U.S.C.A. § 1151 is not warranted.  


ORDER

Compensation under 38 C.F.R. §38 U.S.C.A. § 1151 for colon 
injury, claimed as secondary to surgery performed at the 
Nashville VAMC, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


